          Case 1:21-cr-00037-TNM Document 26 Filed 04/16/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :
                                                  :
         v.                                       : Case No. 21-CR-37 (TNM)
                                                  :
 TIMOTHY LOUIS HALE-CUSANELLI,                    :
                                                  :
                  Defendant.                      :

  UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO RECONSIDER
           DEFENDANT’S MOTION FOR CONDITIONAL RELEASE

       The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully files this Opposition to Defendant’s Motion for Reconsideration of the

Court’s Order of Detention (Dkt. 21, hereinafter Def. Motion).

              FACTUAL BACKGROUND AND PROCEDURAL POSTURE

       On January 6, 2021, Defendant, a member in the United States Army Reserves who resided

at Naval Weapons Station (“NWS”) Earle in Colts Neck, New Jersey, traveled from New Jersey

to Washington, D.C. where he observed speeches on the National Mall and then participated in the

riot at the United States Capitol. On January 15, 2021, Defendant was charged via criminal

complaint with violating 18 U.S.C. §§ 231(a)(3), 1752(a)(1), (2); and 40 U.S.C. § 5104(e)(2)(D),

(G), and an arrest warrant was issued. (Dkt. 1.) Defendant had his initial appearance in the District

of New Jersey on January 19, 2021. During that hearing, the presiding magistrate judge ordered

Defendant’s release with conditions, but delayed his release to allow the United States to appeal.

The United States promptly filed an Emergency Motion for Emergency Stay and Review of that

Release Order, as well as a Motion to Transport Defendant to this District forthwith. (Dkt. 3, 4.)

This Court signed both orders the same day. (Dkt. 5, 6.)
          Case 1:21-cr-00037-TNM Document 26 Filed 04/16/21 Page 2 of 7




         On March 2, 2021, Defendant filed his “Motion to Modify Bond to Place the Defendant

 on Conditional Release Pending Trial.” (Dkt. 13.) That same day, Defendant filed a “Motion

 to Amend/Correct” that Motion, to reflect that Defendant had not been “honorably discharged”

 from the United States Army. (Dkt. 14.) On March 7, 2021, Defendant filed a “Supplement”

 to that Motion, and attached a letter of reference on Defendant’s behalf. (Dkt. 16.) The United

 States opposed Defendant’s motion on March 12, 2021. (Dkt. 18.) Defendant filed his reply on

 March 22, 2021. (Dkt. 19.)

         On March 23, 2021, the Court heard oral argument on the issue of Defendant’s bond and

 ordered that Defendant be detained without bond pending trial. (Minute Entry, March 23, 2021.)

 That same day, the Court issued a written order. (Dkt. 20.) On April 2, 2021, Defendant filed

 a motion to reconsider the Court’s order of detention. (Def. Motion.) This opposition follows.

                                           ARGUMENT

       Defendant argues that the Court must reconsider its detention order in light of the D.C.

Circuit’s recent decision in United States v. Munchel, No. 21-3010, 2021 WL 1149196 (D.C. Cir.

Mar. 26, 2021). (Docket Entry 21, at 2-4). Defendant’s argument is meritless.

       In Munchel, the D.C. Circuit confirmed that an order of preventative detention pending

trial requires the Court to “identify an articulable threat posed by the defendant to an individual or

a community.” United States v. Munchel, 2021 WL 1149196, at *7. The D.C. Circuit held,

however, that when the district court’s finding of dangerousness is based on the nature and

circumstances of a defendant’s conduct on January 6, a defendant’s participation in the Capitol

riot is not sufficient, standing alone, to justify a finding of dangerousness. Id. at *8. Accordingly,

the D.C. Circuit remanded the issue of detention to the district court to consider factors supporting

dangerousness beyond the defendants’ conduct on January 6, which was not violent.



                                                  2
          Case 1:21-cr-00037-TNM Document 26 Filed 04/16/21 Page 3 of 7




       On motion for reconsideration, Defendant suggests that, had this Court had the benefit of

the Munchel decision on March 23, it’s analysis of the issue would have been different. (Def.

Motion, at 4.) Defendant is incorrect. Defendant’s argument both mischaracterizes Munchel,

which examined defendants’ dangerousness on the basis of their conduct during the Capitol riot,

and ignores this Court’s prior individualized findings regarding dangerousness in the instant case,

which looked to Defendant’s rhetoric and conduct beyond the events of January 6.

       Defendant also filed a supplement to his motion for reconsideration (Dkt. 25.) Therein,

Defendant stated his belief that a Confidential Human Source (“CHS”) referenced in the

Government’s previous opposition to Defendant’s motion for pretrial release, has moved.

Defendant implies that he is no longer a danger to CHS as a result. As addressed below, this

change in circumstance also has no impact on the Court’s previous findings regarding eligibility

for pretrial detention or dangerousness.

    A. Defendant Poses an Ongoing Threat to the Community

       For the sake of brevity, the Government will not fully restate the evidence outlined in its

prior pleadings. 1 A few points bear emphasis, however.

       Not only is Defendant’s enthusiasm for Nazi Sympathizer/White Supremacist ideology

well documented, Defendant has made clear that this ideology is the driving force behind his desire

to start “a Civil War,” and that this motivation is inextricably bound up with his participation in

the January 6 Capitol riot. Defendant described to CHS “the adrenaline, the rush, the purpose”

that he felt on that day. Defendant compared his experience on January 6 to a civil war, and

speculated that, if only more had participated in the riot, the insurrectionists could have taken the

Capitol and held it. Defendant made clear that, in his mind, January 6 is just the beginning.


1      This opposition incorporates statements, arguments, and images in the Government’s
previous opposition by reference. (See generally Dkt. 18.)
                                                 3
          Case 1:21-cr-00037-TNM Document 26 Filed 04/16/21 Page 4 of 7




Defendant told CHS, it’s “only a matter of time,” until civil war breaks out, and that Defendant

eagerly awaits that moment. Defendant expressed indifference to the possibility that many would

die, stating that “Thomas Jefferson said the tree of liberty should be refreshed with the blood of

patriots and tyrants.” Defendant said that a civil war was probably the “simplest solution,” the

“most likely outcome,” and the “best shot” to obtain “a clean bill of health, as a society.”

       Moreover, that Defendant made these statements after the Capitol riot and in reference to

the Capitol riot demonstrates that, in Defendant’s mind, what happened on January 6 was not a

“unique” set of circumstances without which his conduct would not have been possible. (See Def.

Motion, at 4, referring to Munchel.) Defendant’s statements make clear that he actively wishes to

engage in similar conduct in the future.

       Beyond his desired participation in a future civil war, Defendant poses a more localized

threat to the community, particularly the Hassidic community in Lakewood, New Jersey.

Defendant has demonstrated specific animosity towards the Jewish population and expressed a

desire to commit violence against Jewish people.

       This Court found multiple additional factors persuasive in determining that detention was

appropriate. Defendant still has no place to live and has identified no appropriate custodian. And,

as the Court previously determined, the escalation of Defendant’s violent rhetoric and harassing

behavior indicates that Defendant is increasingly unstable.

       In contrast to Munchel, the Court here has already made an individualized determination

that Defendant poses an ongoing threat to the community, and that no condition or combination of

conditions can reasonably assure the community’s safety. The Court’s findings focused not on

Defendant’s conduct on January 6, 2021, but on Defendant’s ongoing danger to the community

due to his Nazi Sympathizer/White Supremacist ideology, escalating willingness to engage in



                                                 4
           Case 1:21-cr-00037-TNM Document 26 Filed 04/16/21 Page 5 of 7




harassing and violent behavior, and a lack of available conditions that would reasonably assure the

safety of the community. Those factors remain unchanged.

   B. Defendant Poses an Ongoing Threat to a Specific Individual

       On April 14, 2021, Defendant filed a supplement to his motion for reconsideration asserting

a belief that CHS no longer lives in the area where Defendant would ostensibly live if released.

While this may be true, this does little to assuage concern that Defendant will obstruct justice or

interfere with CHS, even if CHS’s location makes it more difficult for Defendant to cause physical

injury to CHS. Further, as the Court is well-aware, physical proximity is not a precondition for

threats and intimidation. Defendant claims to know CHS and acknowledges their once “daily

contact.” There is no reason to believe that Defendant is not capable of contacting CHS remotely

if released. Defendant’s apparent, intimate knowledge of who CHS is, where he lives, and when

he moved, suggests that, contrary to his argument, Defendant is actually keeping careful tabs on

CHS.

       Defendant remains eligible for detention under 18 U.S.C. § 3142(f)(2)(B) due to the

ongoing risk that he will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate,

or attempt to threaten, injure, or intimidate a prospective witness. In addition to any contact

Defendant may have with CHS if released, the Government has presented ample evidence of

Defendant’s attempts to obstruct justice by destroying evidence. (See Dkt. 18, at 3, 11, 17, 31.)

       Simply put, Munchel provides no guidance altering the validity of this Court’s analysis on

Defendant’s original motion for pretrial release. This Court determined that Defendant poses an

ongoing danger to the community based on conduct and statements Defendant has made outside

of his conduct on January 6, 2021. Defendant’s danger to the community, including CHS, has not

changed.



                                                  5
         Case 1:21-cr-00037-TNM Document 26 Filed 04/16/21 Page 6 of 7




                                        CONCLUSION

       The Court’s previous individualized determination that Defendant should be held pending

trial pursuant to the Bail Reform Act is unaffected by the D.C. Circuit’s analysis in Munchel, or

by new facts raised in Defendant’s supplement to his motion to reconsider.

       WHEREFORE the United States respectfully requests that Defendant’s motion to

reconsider the detention order should be DENIED.



                                                Respectfully Submitted,

                                                CHANNING D. PHILLIPS
                                                Acting United States Attorney
                                                D.C. Bar No. 415793

                                       By:         /s/ Kathryn E. Fifield
                                                   KATHRYN E. FIFIELD
                                                   Trial Attorney
                                                   Detailed to the United States Attorney’s Office
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 320-0048
                                                   Kathryn.fifield@usdoj.gov




                                               6
        Case 1:21-cr-00037-TNM Document 26 Filed 04/16/21 Page 7 of 7




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel via the Electronic Case Filing (ECF) system, on April 16, 2021.



                                   By:            /s/ Kathryn E. Fifield
                                                  KATHRYN E. FIFIELD
                                                  Trial Attorney
                                                  Detailed to the United States Attorney’s Office
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  (202) 320-0048
                                                  Kathryn.fifield@usdoj.gov




                                              7
